Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Shimuda (JP 2006-345015A) teaches a modular electromagnetic antenna assembly configured for securement to a structure comprising a radio; and a base having a bracket securable to the structure, the base having a first end with a first coupling, wherein the radio and base together form a waveguide that transmits radio waves from the radio, and wherein the radio is removably secured to the first coupling so as to form a removable mechanical connection to the base.
Shimuda, however, fails to specifically teach that the radio having one or more second power and/or data connectors; the first coupling having one or more first power and/or data connectors, wherein the radio having a removable communication connection with between the one or more first and second power and/or data connectors.
Claims 2-13 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Claims 14-20 are allowed for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845